Citation Nr: 0305813	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  02-10 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for residuals of cold 
injury of the hands and feet.



REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, 
Inc.



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945 and from August 1950 to May 1957; he was a 
prisoner of war (POW) of the German Government from December 
1944 to May 1945.  

This case came before the Board of Veterans' Appeals (the 
Board) on appeal of June and August 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan. 


FINDINGS OF FACT

1.  The veteran is a former POW and he was exposed to extreme 
cold during his captivity.

2.  There is no medical evidence of record of current 
residuals of a cold injury of the hands and feet.


CONCLUSION OF LAW

Residuals of a cold injury of the hands and feet were not 
incurred in or aggravated during service nor may they be 
presumed to have been so incurred by reason of his status as 
a former POW.  38 U.S.C.A. §§ 1110, 1112(b)(11) (West 2002); 
38 C.F.R. §§ 3.303, 3.304(e), 3.307(a)(5), 3.309(c) (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for residuals of a cold 
injury of the hands and feet.  He contends that he presently 
has symptoms of cold injury that began when he was a POW in 
World War II.. 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claim and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable to 
this case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The Board observes that 
the veteran was notified by the June 2002 Statement of the 
Case of the pertinent law and regulations and the need to 
submit additional evidence on his claim for service 
connection for residuals of a cold injury of the hands and 
feet.  

Moreover, a letter was sent to the veteran in December 
2002 discussing the VCAA.  Crucially, the veteran was 
informed by the RO by means of the December 2002 letter 
what evidence he was required to provide and what evidence 
VA would attempt to obtain on his behalf.  The letter 
explained that VA would obtain government records and 
would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was ultimately 
responsible for providing private records.  The veteran 
was given 30 days to submit additional evidence; he 
veteran did not submit any subsequent evidence.

Consequently, the Board finds that the veteran has been amply 
notified of the requirements of law in connection with his 
claim of entitlement to service connection for residuals of a 
cold injury of the hands and feet.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.   See 38 U.S.C.A. § 5103A (West 
Supp. 2002). 

The record contains the veteran's service medical records and 
post service outpatient and examination reports, including VA 
examinations in May 2001 and April 2002.  As noted above, a 
letter sent to the veteran in December 2002 requested that he 
provide the names, addresses, and approximate dates of 
treatment for any health care providers, VA and non-VA, who 
might possess additional medical records pertinent to his 
claim for service connection for residuals of a cold injury 
of the hands and feet.  The veteran did not provide any 
information.  

The Board concludes that all available evidence which is 
pertinent to the claim has been obtained.  Neither the 
veteran nor his representative has pointed to any additional 
information that needs to be added to the VA claim folder.  
The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.  

Relevant Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).


Service connection - POW presumptions

If a veteran was a former prisoner of war and as such was 
interned or detained for not less than 30 days, certain 
specified disabilities, including organic residuals of 
frostbite, shall be service connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. 3.309(c) (2002).

Analysis

The veteran has contended that he has residuals of a cold 
injury of the hands and feet that was incurred while he was a 
POW of the German Government during World War II.

As noted by the Board above, in order to establish service 
connection for the claimed disorder, there must be (1) 
evidence of a current disability; (2) evidence of the 
incurrence or aggravation of a disease or injury in active 
service; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to Hickson elements (2) and (3), there is of 
record evidence that the veteran was a POW and in addition, 
he has stated that he was exposed to extreme cold while he 
was a POW after being captured during the Battle of the Bulge 
in December 1944.  See the veteran's August 1947 deposition, 
page 2.  Under these circumstances, if current residuals of 
cold injury are medically demonstrated, service connection 
could be granted based on the operation of the POW 
regulations, discussed above. 

With respect to Hickson element (1), current disability there 
is of record no competent medical evidence that the veteran 
has residuals of a cold injury of the hands and feet, despite 
being requested to do so by the RO.  See 38 C.F.R. § 
3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The evidence of record reveals 
that the veteran did not complain of residuals of a cold 
injury for many years after service discharge, and no such 
residuals were medically identified.  

The veteran evidently first raised the question of cold 
injury residuals in 1998.
VA examinations in January 1998, May 2001 and April 2002 do 
not show any findings or diagnoses indicative of cold injury.  
Despite the veteran's complaints on VA examination in May 
2001 of numbness in his hands and feet, an EMG evaluation was 
normal.  The diagnosis in May 2001 was healthy examination, 
with no evidence of peripheral neuropathy or cold-induced 
injury.  In connection with the April 2002 VA examination, 
the veteran complained of pain and numbness in his feet and 
toes.  The examiner diagnosed mild bilateral pes planus.  
[The Board notes that service connection is in effect for 
bilateral pes planus and a 10 percent rating has been 
assigned for that disability.]  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a current 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in disability.  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  Hickson 
element (1) has therefore not been met, and the veteran's 
claim fails on that basis alone.  

In essence, the veteran has contended that his foot symptoms 
are due to cold injury residuals.  While the Board has no 
reason to doubt the sincerity of the veteran's beliefs, it is 
now well established that a lay person without medical 
training, such as the veteran, is not competent to opine on 
medical matters such as diagnosis, date of onset or cause of 
a claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Similarly, the Board may not base a 
decision on its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In this 
case, the medical evidence of record does not indicate that 
cold injury residuals currently exist.  Rather, it appears 
from the medical records that the veteran's service-connected 
flat feet are the source of his problems.  As noted by the 
Board above, he is being compensated by VA for disability 
caused by the flat feet.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for residuals of a cold injury of the hands and 
feet.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for residuals of a cold 
injury to the hands and feet is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

